Citation Nr: 0902618	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  06-31 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative 
joint disease with chondromalacia, right knee, currently 
rated as 10 percent disabling.

2.  Entitlement to a higher initial rating for degenerative 
joint disease with chondromalacia, left knee, currently rated 
as 10 percent disabling.

3.  Entitlement to a higher initial rating for left 
acromioclavicular separation, currently rated as 10 percent 
disabling.

4.  Entitlement to a higher initial rating for ganglion cyst, 
right wrist, currently rated as 10 percent disabling.

5.  Entitlement to a higher initial rating for 
pseudofolliculitis barbae, currently rated as 0 percent 
disabling.

6.  Entitlement to service connection for hay fever.

7.  Entitlement to service connection for avulsion fracture, 
left ankle.

8.  Entitlement to service connection for stress fracture, 
right leg.

9.  Entitlement to service connection for prostatitis.  

10.  Entitlement to service connection for a left ear 
disability.

11.  Entitlement to service connection for a left Achilles 
tendon strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to May 
2005. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2006, a statement 
of the case was issued in July 2006, and a substantive appeal 
was received in August 2006.   

The veteran had requested a hearing before the Board.  
However, he withdrew his request by way of an October 2006 
correspondence.

In an October 2007 correspondence, the veteran withdrew his 
appeal for entitlement to service connection for a dental 
condition; right foot plantar fasciitis; an abdominal muscle 
strain; urethral discharge; bronchitis; and a corneal 
abrasion.  

The veteran also filed a timely notice of disagreement in 
regards to a February 2007 RO denial of service connection 
for an itchy scalp.  The RO issued a statement of the case in 
August 2007; but the veteran failed to file a timely 
substantive appeal (VA Form 9).  Consequently, the issue is 
not before the Board.  

The record suggests that the veteran underwent a left knee 
arthroscopy in April 2007.  It is not clear whether a 
temporary total rating under 38 C.F.R. § 4.30 was considered.  
This matter is referred to the RO for appropriate action. 

The issues of entitlement to service connection for hay 
fever, for left ankle disability and for prostatitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected degenerative joint 
disease with chondromalacia, right knee, is not manifested by 
leg flexion limited to 30 degrees; leg extension limited to 
15 degrees; subluxation or lateral instability; ankylosis; or 
malunion of the tibia and fibula.  

2.  The veteran's service-connected degenerative joint 
disease with chondromalacia, left knee, is not manifested by 
leg flexion limited to 30 degrees; leg extension limited to 
15 degrees; subluxation or lateral instability; ankylosis; or 
malunion of the tibia and fibula.  
 
3.  The veteran's service-connected left acromioclavicular 
separation is not manifested by range of motion limited to 
midway between the side and shoulder.  

4.  The veteran's service-connected ganglion cyst, right 
wrist, is not manifested by ankylosis of the dominant wrist 
in 20 degrees to 30 degrees of dorsiflexion.

5.  The veteran's service-connected pseudofolliculitis barbae 
affects 40 percent of his exposed areas.  It does not affect 
more than 40 percent of his exposed areas; or 40 percent of 
his entire body; nor was constant or near- constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  

6.  Residuals of a right leg fracture are causally related to 
the veteran's active duty service.  

7.  A left ear disability was not manifested during the 
veteran's active duty service; and there is no current 
diagnosis of a left ear disability.  

8.  There is no current diagnosis of a left Achilles tendon 
strain. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
degenerative joint disease with chondromalacia, right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Codes 5003, 5256-5262 
(2008).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
degenerative joint disease with chondromalacia, left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Codes 5003, 5256-5262 
(2008).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
left acromioclavicular separation have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 5201 (2008).

4.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
ganglion cyst, right wrist, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 5214-5215 (2008).

5.  The criteria for entitlement to a disability evaluation 
of 30 percent, but no higher for the veteran's service-
connected pseudofolliculitis barbae have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 7800, 7806, 7816 (2008).

6.  Residuals of a right leg fracture were incurred in the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1113, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

7.  A left ear disability was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).

8.  A left Achilles tendon strain was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated July 2005.  The July 2005 VCAA notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  While the notification 
did not advise the appellant of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection, the RO sent the veteran a July 2006 
correspondence that fully complied with Dingess.  The issues 
were subsequently readjudicated as evidenced by supplemental 
statements of the case.

At this point the Board acknowledges that in Vasquez-Flores 
v. Peake, 22 Vet.App. 37 (2008), the United States Court of 
Appeals for Veterans Claims (Court), clarified VA's notice 
obligations in increased rating claims.  The instant appeal 
originates, however, from a rating decision granting service 
connection and assigning initial ratings.  Consequently, 
Vasquez-Flores is inapplicable.  

VA has obtained service medical records; assisted the 
appellant in obtaining evidence; afforded the veteran 
physical examinations in September 2005, November 2005, 
January 2007, November 2007, and April 2008; obtained medical 
opinions as to the etiology and severity of disabilities; and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the addressed below on the merits at this time.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of disability evaluations following an 
award of service connection, the severity of the disabilities 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran underwent a VA examination in November 2005.  The 
claims file was reviewed in conjunction with the examination.  
The veteran complained that he has had pain in his left 
shoulder ever since he injured it in 1988.  Upon examination, 
the shoulder showed anterior flexion to 165 degrees; 
extension to 35 degrees; abduction to 105 degrees; external 
rotation to 85 degrees; and internal rotation to 75 degrees.  
All these movements produced pain.  There was tenderness of 
the bicipital grove, acromioclavicular joint, deltoid 
muscles, and supraspinatus muscles on the left.  The veteran 
was diagnosed with left acromioclavicular separation with 
muscle sprain of the left shoulder to include the deltoid and 
supraspinatus muscles, moderate disability, slight 
progression.  The examiner noted that the veteran has left 
shoulder symptoms all the time and that they get worse when 
he tries to lift anything above shoulder level.  There was 
some arthritic difficulty; but no evidence of nerve damage.  
There was some loss of muscle strength of 20 degrees of the 
left shoulder.  There was no additional limitation during 
flare-ups or following repetitive use.  

The veteran complained of pain in the left knee that he rated 
a 7 out of 10; and pain in the right knee that he rated at a 
5 out of 10.  He reported that the left knee swells and gives 
way on him three times per day.  He noted that he was 
scheduled to have an operation on it in the next few months.  
He wore a brace on it when engaged n any type of activity.  
He reported that he was not able to do any exercises; and 
that the left knee is aggravated by 30 minutes of standing, 
walking two blocks, going up or down stairs, and lifting more 
than 15 pounds.  He reported that the right knee also swells 
up and gives way occasionally.  Upon examination, the 
veteran's right knee range of motion was from 0 to 125 
degrees.  There was some lateral tenderness and slight 
crepitus.  There was no fluid or laxity.  The left knee had 
range of motion from 0 to 120 degrees.  There was medial and 
anterior tenderness and slight crepitus with manipulation of 
the patella.  There was no fluid or laxity.  The veteran was 
diagnosed with degenerative joint disease of the left knee 
with status postoperative repair in 1998 with continued knee 
pain, moderate disability with progression.  He was also 
diagnosed with degenerative joint disease of the right knee 
with associated chondromalacia, moderate symptoms, moderate 
disability, slight progression.  The examiner noted that 
there was no additional limitation following repetitive use 
or flare-ups; and there was no instability of either knee.  

The veteran complained that his right wrist ganglion cyst 
(which was drained in February 2005) has returned.  He 
reported pain and some decreased grip strength of the right 
hand (his dominant hand).  He reported that he can only use a 
computer for 15 minutes at a time; and that he is planning to 
undergo an operation on it in January 2006.  Upon 
examination, the right wrist showed a 1.5 cm. ganglion cyst 
on the ventral surface of the right hand.  It was proximal to 
the right thumb.  Grip strength was 20 percent less than that 
of the left hand.  The range of motion of the thumb and 
fingers was normal.  There was tenderness on the ventral 
surface of the wrist above the cyst.  He achieved 50 degrees 
of flexion; 40 degrees of dorsiflexion; 30 degrees of 
inversion; and 25 degrees of eversion.  The cyst was slightly 
tender to palpation.  He was diagnosed with a ganglion cyst 
of the right wrist, moderate disability with progression.  

A September 2006 MRI of the veteran's left shoulder revealed 
supraspinatus tendinopathy and peritendinous inflammation.  A 
small focus of fluid signal adjacent to the anterior 
insertion, raised the possibility for a small, partial tear; 
but there was no evidence of any full thickness tear nor 
tendon retraction.  There was acromioclavicular hypertrophy 
and spurring.  The findings were consistent with the clinical 
diagnosis of impingement.  

A September 2006 treatment report from Dr. J.G. stated that 
physical examination of the left shoulder showed "no real 
loss of motion, no gross weakness and there is pain over the 
AC joint with a bump and some discomfort and noise with cross 
chest motion."  There was no atrophy and weakness of the 
supraspinatus.  

The veteran underwent a VA dermatological examination in 
January 2007.  The claims file was reviewed in conjunction 
with the examination.  The examiner noted that the veteran 
was diagnosed with pseudofolliculitis while he was in 
service; and that he was given a profile that would allow him 
to grow his beard out no longer than 1/4 inch.  He has had 
constant pseudofolliculitis in the anterior neck area ever 
since then.  It was not progressive.  The veteran used an 
over the counter salve daily to prevent this from occurring.  
Upon examination, the veteran had an area of ingrown hairs 
along the anterior neck bilaterally.  This caused papules 
that were erythematous.  Forty percent of his exposed body 
surface was affected; and less that 10 percent of his entre 
body was affected.  There were no scars or disfigurement Acne 
and chloracne were not issues.  He was diagnosed with 
pseudofolliculitis.  

The veteran also underwent an examination of his left 
shoulder, right wrist, and knees in January 2007.  The claims 
file was reviewed in conjunction with the examination.  The 
veteran complained of continued pain in the left shoulder, 
particularly with overhead activities.  He estimated that he 
missed approximately 30 days of work in the last year due to 
pain in his knees, shoulder, and wrist.  Upon examination of 
the shoulder, there was tenderness and prominence of the 
acromioclavicular joint.  External and internal rotation were 
0 to 90 degrees with pain throughout.  Forward flexion was 0 
to 90 degrees; and abduction was 0 to 105 degrees.  Both 
movements were accompanied by pain throughout.  He was 
diagnosed with left acromioclavicular separation causing 
impingement syndrome.  

The veteran also complained of bilateral knee pain with 
crepitus.  Walking up and down the stairs as an air traffic 
controller increases the pain.  Examination of the right knee 
showed a range of motion of 0 to 90 degrees.  He also had 
peripatellar tenderness.  There was no instability to 
varus/valgus stress; and there was negative Lachman's.  There 
was no effusion; but he had tenderness over the patellar 
tendon.   

Examination of the left knee showed a range of motion of 0 to 
90 degrees with pain throughout.  There was peripatellar 
tenderness; but no effusion.  He had a positive patellar 
compression test.  There was no instability to varus/valgus 
stress; and there was negative Lachman's.  He was diagnosed 
with bilateral knee pain that is secondary to right patellar 
tendinitis and patellofemoral syndrome; and left knee pain 
secondary to patellofemoral syndrome.  

The veteran complained of occasional pain of the right wrist; 
and numbness into the thumb and index finger of his right 
hand.  He wore a wrist brace.  Upon examination, there was a 
volar wrist ganglion that was approximately 2 cm. in size and 
.5 cm. in induration.  It was tender.  It overlied the radial 
artery and nerve but was non-pulsatile.  Dorsiflexion caused 
pain.  He had limited dorsiflexion from 0 to 40 degrees.  
Volar flexion was from 0 to 80 degrees with pain.  Radial 
deviation was 0 to 20 degrees with pain; and ulnar deviation 
was 0 to 45 degrees without pain.  He was diagnosed with a 
right wrist ganglion.  

A March 2007 MRI of the left knee revealed a tear of the 
posterior horn medial meniscus; subchondral contusion with 
chondromalacia of the medial femoral condyle; two or three 
fissures of the patellar apex and lateral patellar cartilage 
down to the bone; and mild patellar tendinosis.  The veteran 
underwent a left knee arthroscopy with removal of osteophytes 
on April 10, 2007.  He was diagnosed with severe degenerative 
arthropathy medial compartment side, left knee, with multiple 
osteophytes and degenerative tearing of medial meniscus, but 
not posteriorly.

The veteran underwent another VA examination in November 
2007.  The claims file was reviewed in conjunction with the 
examination.  He complained of left shoulder pain that he 
rated an 8-9 out of 10.  He reported experiencing 10/10 pain 
once or twice per week.  Pain was relieved by non-steroidal, 
anti-inflammatory drugs.  Upon examination, there was no 
muscle wasting or atrophy.  There was an enlarged, tender to 
palpation, acromioclavicular joint.  There was also a 
positive subacromial impingement sign; and negative drop arm 
test.  He achieved forward flexion from 0 to 70 degrees; 
abduction from 0 to 70 degrees; external rotation from 0 to 
30 degrees; and internal rotation from 0 to 90 degrees.  All 
measurements were achieved both pre and post repetitive 
motion; and the veteran complained of pain throughout the 
entire range of motion.  There was no apparent weakness, 
fatigability, or loss of coordination during or following 
three repetitions of range of motion.  The examiner noted 
that the loss of active range of motion appeared volitional 
and exaggerated.  

The veteran reported that his bilateral knee pain rated 10/10 
on a daily basis.  He also reported frequent effusion with 
locking and giving way.  He noted that he was status post 
left knee arthroscopic debridement in April 2007.  He had a 
left knee anterior cruciate ligament restraining brace; and a 
laterally staved nylon right knee brace.  Upon examination, 
the veteran walked slowly and deliberately with an 
exaggerated antalgic gait favoring his left leg.  He dressed 
and undressed himself slowly in a dramatic, exaggerated 
fashion accompanied by moaning, groaning, and complaints of 
pain.  The examiner noted minimally arthritic appearing 
knees.  There was no effusion.  The examiner stated that he 
was unable to adequately assess ligamentous stability due to 
volitional, exaggerated muscle guarding/lack of cooperation 
on the part of the veteran.  The examiner was also unable to 
adequately assess meniscal irritation signs or McMurray's 
sign similarly.  Range of motion of the left knee was 0 to 92 
degrees of flexion; and 0 degrees of extension.  Range of 
motion of the right knee was 0 to 90 degrees of flexion; and 
0 degrees of extension.  All measurements were achieved both 
pre and post repetitive motion.  The veteran complained of 
pain throughout the full range of motion.  There was no 
apparent weakness, fatigability, or loss of coordination 
during or following three repetitions of range of motion.  
Once again, the examiner noted that the loss of active range 
of motion appeared volitional and exaggerated.  X-rays 
revealed degenerative changes in both knees involving the 
femoral-tibial and patellofemoral compartments.  The 
patellofemoral compartment was more involved.  There was no 
significant joint effusion; and no narrowing of joint space.  

The veteran also complained of daily pain in his right wrist 
that he rated an 8-9 out of 10.  He reported experiencing 
10/10 pain once or twice per week (each time lasting one to 
two hours).  He reported frequent bouts of right wrist 
effusion.  Upon examination, the wrist appeared normal 
without arthroplasty or effusion.  Right hand grip strength 
was 5/5.  Palmar flexion was 0 to 70 degrees; dorsiflexion 
was 0 to 50 degrees; ulnar deviation was 0 to 45 degrees; and 
radial deviation was 0 to 20 degrees.  All measurements were 
achieved both pre and post repetitive motion.  Once again, 
the examiner stated that loss of motion appeared volitional 
and exaggerated.  
  
Knees
The veteran's service-connected degenerative joint disease 
with chondromalacia of the knees has been rated by the RO 
under the provisions of Diagnostic Code 5260.  Under this 
regulatory provision, a 10 percent rating is warranted for 
leg flexion limited to 45 degrees.  A 20 percent rating is 
warranted for leg flexion limited to 30 degrees.  A 30 
percent rating is warranted for leg flexion limited to 15 
degrees.

Additionally, the Board notes that under the provisions of 
Diagnostic Code 5003, degenerative arthritis, established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  However, when limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003. 38 
C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  NOTE 
(2): The 20 percent and 10 percent ratings based on X-ray 
findings will not be utilized in rating conditions listed 
under Diagnostic Codes 5013 to 5024, inclusive. 38 C.F.R. § 
4.71a.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 
percent rating is warranted for leg extension limited to 10 
degrees.  A 20 percent rating is warranted for leg extension 
limited to 15 degrees.  A 30 percent rating is warranted for 
leg extension limited to 20 degrees.  A 40 percent rating is 
warranted for leg extension limited to 30 degrees.  A 50 
percent rating is warranted for leg extension limited to 45 
degrees.  

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. §4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9- 
2004.

In addition, the Board notes ankylosis of the knee will be 
rated as 60 percent disabling if at an extremely unfavorable 
angle, in flexion at an angle of 45 degrees or more.  A 50 
percent rating will be assigned if the knee is in flexion 
between 20 degrees and 45 degrees.  The disability will be 
rated at 40 percent if it is in flexion between 10 degrees 
and 20 degrees.  A 30 percent rating will be assigned if 
there is ankylosis at a favorable angle in full extension, or 
in slight flexion between 0 degrees and 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5256.

Finally, impairment of the tibia and fibula will be rated as 
40 percent disabling where there is a nonunion, with loose 
motion, requiring brace.  A malunion of the tibia and fibula 
will be rated as 30 percent disabling if there is marked knee 
or ankle disability, 20 percent disabling if there is 
moderate knee or ankle disability, and 10 percent disabling 
if there is slight knee or ankle disability.  38 C.F.R. § 
4.71a, Diagnostic Code 5262.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The law permits separate ratings for arthritis and 
instability of a knee.  Specifically, the VA General Counsel 
has held that a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 because the arthritis would be considered an 
additional disability warranting a separate evaluation even 
if the limitation of motion was not compensable.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x- 
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a 
rating of 10 percent is warranted when the veteran 
experiences slight subluxation or lateral instability.  A 
rating of 20 percent is warranted when the veteran 
experiences moderate subluxation or lateral instability.  A 
rating of 30 percent is warranted when the veteran 
experiences severe subluxation or lateral instability.  

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

The veteran underwent three VA examinations (in November 
2005, January 2007, and November 2007).  Flexion in the right 
knee was measured from 0 to 125 degrees, 0 to 90 degrees, and 
0 to 90 degrees respectively.  Flexion in the left knee 
measured 0 to 120 degrees; 0 to 90 degrees; and 0 to 92 
degrees respectively.  There is no evidence that either knee 
disability was manifested by flexion limited to 30 degrees.  
Moreover, the veteran displayed full extension in each knee 
at each examination.  None of the examiners noted any 
subluxation or lateral instability.    To the contrary, the 
November 2005 and January 2007 examiners specifically stated 
that there was no laxity and/or instability.  Finally, there 
was no ankylosis of either knee, or any evidence of malunion 
of the tibia and fibula.  

The Board finds that the preponderance of the evidence weighs 
against a rating in excess of 10 percent for the right knee.  
The evidence also weighs against a rating in excess of 10 
percent for the left knee under the applicable diagnostic 
criteria.  The question of a temporary total rating based on 
the 2007 procedure has been referred to the RO in the 
introduction.  

Left shoulder
The veteran's service-connected left acromioclavicular 
separation has been rated by the RO under the provisions of 
Diagnostic Code 5304.  Diagnostic Code 5304 applies to 
injuries to Muscle Group IV, the intrinsic muscles of the 
shoulder girdle, to include the supraspinatus, infraspinatus 
and teres minor, subscapularis, and coracobrachialis.  The 
function of these muscles is stabilization of shoulder 
against injury in strong movements, holding head of humerus 
in socket, abduction, and outward rotation and inward 
rotation of the arm.  For the dominant arm, Diagnostic Code 
5304 provides for a noncompensable evaluation for a slight 
disability, a 10 percent evaluation for a moderate 
disability, a 20 percent evaluation for a moderately severe 
disability, and a 30 percent evaluation for a severe 
disability.  For the non-dominant arm, Diagnostic Code 5304 
provides for a noncompensable evaluation for a slight 
disability, a 10 percent evaluation for a moderate 
disability, a 20 percent evaluation for a severe or 
moderately severe disability.
  
Additionally, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5201, a 20 percent rating is warranted when the veteran's arm 
motion is limited to raising the arm to shoulder level; or 
when the motion of the veteran's minor arm is limited  to 
midway between the side and shoulder.  A 30 percent 
disability rating is warranted when the range of motion of 
the veteran's major arm is limited to midway between the side 
and shoulder; or the range of motion of the veteran's minor 
arm is limited to 25 degrees from the veteran's side.  A 40 
percent rating is warranted only when the veteran is unable 
to raise his major arm to 25 degrees from his side.

The VA examinations have revealed that the veteran is right 
hand dominant.  As such, an injury to his left shoulder 
affects his non-dominant (or minor) arm.  At the veteran's 
November 2005 examination, the shoulder showed anterior 
flexion to 165 degrees; extension to 35 degrees; abduction to 
105 degrees; external rotation to 85 degrees; and internal 
rotation to 75 degrees.  At the January 2007 examination, 
external and internal rotation were 0 to 90 degrees with pain 
throughout.  Forward flexion was 0 to 90 degrees; and 
abduction was 0 to 105 degrees.  At his November 2007 
examination, he achieved forward flexion from 0 to 70 
degrees; abduction from 0 to 70 degrees; external rotation 
from 0 to 30 degrees; and internal rotation from 0 to 90 
degrees.  The examiner noted that the loss of active range of 
motion appeared volitional and exaggerated.  

The Board finds that a preponderance of the weighs against a 
finding in excess of 10 percent inasmuch as the overall 
evidence does not persuasively show that the veteran's left 
shoulder motion was limited to midway between his side and 
shoulder level.  Only the November 2007 examiner found that 
the veteran's range of motion was so limited.  He found 
flexion from 0-70 degrees; however, these findings are of 
questionable probative value as the examiner was of the 
opinion that the veteran was exaggerating his symptoms; and 
that limitation of motion was volitional.  

Finally, in regards to DeLuca criteria, there is no medical 
evidence to show that there is any additional loss of motion 
of the left shoulder due to pain or flare-ups of pain, 
supported by objective findings, or due to excess 
fatigability, weakness or incoordination, to a degree that 
supports a rating in excess of 10 percent.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial or staged rating in excess of 10 percent 
for left acromioclavicular separation must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).



Right wrist
The veteran's service-connected ganglion cyst, right wrist 
has been rated by the RO under the provisions of Diagnostic 
Code 5215.  Under this regulatory provision, a 10 percent 
rating is warranted for dorsiflexion that is limited to less 
than 15 degrees; or palmar flexion limited in line with the 
forearm.  

Pursuant to Diagnostic Code 5214, a rating of 30 percent is 
warranted for favorable ankylosis of the dominant wrist in 20 
degrees to 30 degrees of dorsiflexion.  A rating of 40 
percent is warranted for ankylosis in any other position, 
except favorable.  A rating of 50 percent is warranted for 
unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation.  

The Board finds that a rating in excess of 10 percent is not 
warranted.  There is no evidence that reflects that the 
veteran's disability has been manifested by right wrist 
ankylosis.  To the contrary, at the veteran's November 2005 
examination, the veteran achieved 50 degrees of flexion; 40 
degrees of dorsiflexion; 30 degrees of inversion; and 25 
degrees of eversion.  At his January 2007 examination, he 
achieved dorsiflexion from 0 to 40 degrees.  Volar flexion 
was from 0 to 80 degrees with pain.  Radial deviation was 0 
to 20 degrees with pain; and ulnar deviation was 0 to 45 
degrees without pain.  Finally, at his November 2007 
examination, palmar flexion was 0 to 70 degrees; dorsiflexion 
was 0 to 50 degrees; ulnar deviation was 0 to 45 degrees; and 
radial deviation was 0 to 20 degrees.  

As to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca, supra, where a veteran is in receipt of the maximum 
rating for limitation of motion of a joint, as in this case 
for the 10 percent rating for the right wrist, the DeLuca 
provisions do not apply.  See Johnston v. Brown, 10 Vet. App. 
80 (1997).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial or staged rating in excess of 10 percent 
for ganglion cyst, right wrist must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).

Pseudofolliculitis barbae
The veteran's service-connected pseudofolliculitis barbae has 
been rated by the RO under the provisions of Diagnostic Code 
7800.  Under this regulatory provision for disfigurement of 
the head, face, or neck, a 10 percent rating is warranted 
with one characteristic of disfigurement.  A 30 percent 
rating is warranted with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes [including 
eyelids], ears [auricles], cheeks, lips), or; with two or 
three characteristics of disfigurement.  A 50 percent rating 
is warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes [including eyelids], 
ears [auricles], cheeks, lips), or: with four or five 
characteristics of disfigurement.  A maximum rating of 80 
percent is warranted with visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes [including eyelids], ears [auricles], cheeks, lips), or; 
with six or more characteristics of disfigurement.

Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under 38 C.F.R. § 4.118, are: Scar 5 
or more inches (13 or more cm.) in length. Scar at least one-
quarter inch (0.6 cm.) wide at widest part.  Surface contour 
of scar elevated or depressed on palpation. Scar adherent to 
underlying tissue. Skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissues missing in an area exceeding six square inches (39 
sq. cm.).  Skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).

Note (2): Rate tissue loss of the auricle under Diagnostic 
Code 6207 (loss of auricle) and anatomical loss of the eye 
under Diagnostic Code 6061 (anatomical loss of both eyes), or 
Diagnostic Code 6063 (anatomical loss of one eye), as 
appropriate.

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.

Pursuant to Diagnostic Code 7806 (governing dermatitis or 
eczema), a 10 percent evaluation is warranted when 5 to 20 
percent of the entire body is affected; or 5 to 20 percent of 
exposed areas are affected; or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past 12-month period. The next higher rating of 30 
percent is warranted when 20 to 40 percent of the entire body 
is affected; or 20 to 40 percent of exposed areas are 
affected; or systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period. The highest rating of 60 percent is 
warranted only when more than 40 percent of the entire body 
is affected; or more than 40 percent of exposed areas are 
affected; or constant or near- constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs are 
required during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008).

Diagnostic Code 7816 (governing psoriasis) warrants a 10 
percent evaluation when 5 to 20 percent of the entire body is 
affected; or 5 to 20 percent of exposed areas are affected; 
or intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  The next higher rating of 30 percent is warranted 
only when 20 to 40 percent of the entire body is affected; or 
20 to 40 percent of exposed areas are affected; or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  The 
highest rating of 60 percent is warranted only when more than 
40 percent of the entire body is affected; more than 40 
percent of exposed areas are affected; or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7816 (2008).    

Inasmuch as 40 percent of the veteran's exposed areas are 
affected by the disability; the Board finds that a 30 percent 
rating, but no more, is warranted pursuant to Diagnostic Code 
7806.  Resolving reasonable doubt in the veteran's favor and 
acknowledging the nature of skin disabilities, the Board 
further finds that a 30 percent rating is warranted during 
the entire period contemplated by the appeal as to this 
issue; that is, from June 1, 2005.  Fenderson. 

However, there is no persuasive evidence that the veteran's 
disability is manifested by more than 40 percent of the 
entire body affected; or more than 40 percent of exposed 
areas affected; or constant or near- constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  As such, the 
preponderance of the evidence is against a finding in excess 
of 30 percent.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Right Leg
At the veteran's October 2007 RO hearing, he testified that 
while he was in service, he complained of occasional pain 
with weight bearing; and an MRI showed a stress fracture to 
his right distal tibia.  He testified that it is still 
painful to this day, especially if he puts weight on it.  

The service medical records show that in October 2002, the 
veteran was diagnosed with an old healed fracture of the 
posteromedial aspect of the distal tibial diaphysis and 
multiple healed stress fractures of the anterolateral cortex 
of the mid to distal tibial diaphysis.  

The veteran underwent a VA examination in November 2005.  The 
examiner noted that the veteran had pain in his right leg 
during service and it was thought to be a shin splint.  He 
was placed on light duty and his symptoms resolved.  The 
veteran reported that he has no symptoms as long as he does 
not do any activity.  Upon examination, the right leg showed 
no tenderness to palpation of the mid portion of the tibia.  
There was no local heat or redness or deformity of the tibia.  
He was diagnosed with a past history of a fractured right 
leg, healed with treatment, only minimal residual symptoms, 
and no significant disability.  

Taking the service medical records at face value and noting 
that VA examination in November 2005 did show at least some 
minimal residuals, the Board finds that service connection is 
warranted for residuals of right leg fracture.  

Left Ear
At the veteran's October 2007 Board hearing, he stated that 
he sought treatment for left ear pain in June 1999.  However, 
he stated that the examiner never even looked in his ear.  He 
stated that the ear often times will become inflamed.  He 
believes it is the result of wearing "little hearing 
pieces" that can infect the ears if they are not cleaned 
continually. He stated that he is not currently seeking 
treatment.  Instead, he allegedly self medicates; and cleans 
the ear with peroxide.  Even with proper cleaning of the 
earpiece, he still complains of throbbing.  

The service medical records confirm that the veteran sought 
treatment in June 1999 for left ear pain.  The handwritten 
record is difficult to read; but it appears that he was 
placed on medication for seven days.  The remainder of the 
service medical records fails to show any further findings 
attributed to the left ear.  His January 2005 separation 
examination yielded normal findings.  He completed a Report 
of Medical History in conjunction with the examination; and 
he specifically denied, by checked box, that he had any 
hearing loss or ear trouble.  He also denied ringing in his 
ears in a June 2003 abbreviated aeromedical examination.  

The Board notes that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The veteran underwent a VA examination in September 2005.  He 
stated that he wore an earpiece in his left ear and felt that 
his auditory acuity might be down.  However, he did not 
complain of hearing loss, and he specifically denied 
tinnitus.  Upon examination, both auditory canals and 
tympanic membranes appeared normal.  The examiner also noted 
that the veteran had normal audiometric thresholds during 
active duty.  The examiner did not make a diagnosis; and 
stated that the veteran's employment, social, and daily 
activity functioning should not be adversely affected by any 
ear disability. 

The veteran submitted a June 2007 correspondence from Dr. 
J.A.C. in which she stated that "Based on [the veteran's] 
statement that his chronic and constant tinnitus began while 
he was in service, I feel it is at least as likely as not 
that his tinnitus was caused by or contributed to by noise 
exposure during his military service."  She also stated that 
"No records have been made available to me as of this 
date."   

The veteran underwent another VA examination in April 2008.  
He complained of tinnitus, bilaterally that began in 2005.  
He reported that the humming occurs 2-3 times per day and 
lasts about 4-5 minutes.  He reported that he worked on an 
aircraft carrier; slept under the flight line; and 
occasionally wore hearing protection.  He also reported 
occasional excessive noise exposure as a civilian.  No 
hearing protection has been worn on these occasions.  
Otoscopic examination revealed a clear external ear canal.  
Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 
hertz, 3000 hertz, and 4000 hertz were measured at 20, 20, 
20, 20, and 20 decibels, respectively.  Word recognition 
score was 96 percent.  The examiner noted that the veteran 
underwent annual audiological examinations and they were all 
within normal limits; and that no tinnitus was ever noted.  
In the absence of tinnitus complaints in service, the 
examiner opined that any alleged tinnitus was less likely 
than not related to military service.  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

There is a substantial and significant factor which favors 
the valuation of the VA medical opinion over the opinion of 
the private physician in this case.  Essentially, the Board 
notes that the veteran's private audiologist (Dr. J.A.C.) 
admitted that she based her opinion solely on the history 
provided by the veteran.  She did not have access to the 
veteran's claims file.  The fact that Dr. J.A.C. did not have 
access to the claims file would not be so relevant if the 
history provided by the veteran had been an accurate history.  
However, the history provided by the veteran is in contrast 
to service medical records.  Some of these records were 
completed by the veteran himself, and they reflect that he 
denied hearing loss, ear trouble, and any ringing in his 
ears.  In light of the fact that the opinion of Dr. J.A.C. 
was based on an inaccurate history, the Board finds that the 
opinion of the VA examiner to be of greater probative value.   

The Board notes that although the veteran believed his 
auditory acuity might be down, examinations in September 2005 
and April 2008 found that he did not have hearing loss as 
defined by 38 C.F.R. § 3.385.  Consequently, service 
connection for hearing loss is not warranted.  Moreover, the 
examinations failed to find any left ear disability.  In 
regards to the veteran's alleged tinnitus, the April 2008 
examiner noted the lack of tinnitus complaints in service and 
specifically opined that any alleged tinnitus was less likely 
than not related to military service.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a left ear disability must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
 
Left Achilles tendon
At the veteran's October 2007 RO hearing, he testified that 
that he was treated for a left Achilles tendon disability in 
March 1995, December 1997, and January 2000.  He stated that 
the disability continues to give him problems.  Walking up 
and down stairs is difficult; and he stated that he can't 
walk normally anymore.  He reported that it feels very tight, 
like it will tear; and so he is very cautious.  He also 
stated that he cannot bring his toes up towards his shin.   

The veteran underwent a VA examination in November 2005.  He 
reported that he sprained his left Achilles tendon in 1994 
and was placed on light duty for six months.  The examiner 
noted that he has had no recurrent disability.  Upon 
examination, the examiner found the left Achilles tendon to 
be normal.  There was no tenderness; and function was normal.  
He was diagnosed with left Achilles tendon sprain resolved 
with treatment, no residual disability.  [Emphasis added]

The Board notes that a November 2005 examination found no 
medical evidence of a left Achilles tendon disability; and 
that the veteran has not sought treatment for such a 
disability since service.  In the absence of a current 
disability and a competent nexus opinion linking a current 
diagnosis to service, service connection is not warranted.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for an Achilles tendon strain 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

Entitlement to a 30 percent rating, but no higher, is 
warranted for the veteran's pseudofolliculitis barbae, 
effective from June 1, 2005.  Entitlement to service 
connection for residuals of right leg fracture is warranted.  
The appeal is granted to this extent, subject to laws and 
regulations applicable to payment of VA monetary benefits. 

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease with chondromalacia, right knee, 
is not warranted.  Entitlement to a rating in excess of 10 
percent for degenerative joint disease with chondromalacia, 
left knee, is not warranted.  Entitlement to a rating in 
excess of 10 percent for left acromioclavicular separation is 
not warranted.  Entitlement to a rating in excess of 10 
percent for ganglion cyst, right wrist, is not warranted.  
Entitlement to service connection for left ear disability is 
not warranted.  Entitlement to service connection for left 
Achilles tendon strain is not warranted.  To this extent, the 
appeal is denied. 




REMAND

The veteran complained of prostate pain in May 1994 (where he 
was diagnosed with probable mild prostatitis), September 
1995, and again in April 1996.  At his October 2007 RO 
hearing, he testified that he still has recurrences of the 
condition.  He also stated that he has not had a prostate 
examination since service because they are no longer free.  
Nonetheless, he testified that he was going to schedule a 
prostate examination in two months.  The Board notes that 
that there is no indication that the veteran ever underwent 
the examination. 

Given the inservice evidence of complaints of hay fever and 
left ankle symptoms, the Board also believes additional 
development of the medical evidence is appropriate in 
connection with these issues. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
examination for the purpose of 
determining the nature, etiology and 
severity of the veteran's claimed 
prostate disability.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service medical 
records and post-service medical records; 
the medical history obtained from the 
veteran; the clinical evaluation; and any 
tests that are deemed necessary, the 
examiner should opine whether it is at 
least as likely as not (a 50 percent or 
greater probability) that a chronic 
prostate disability was manifested during 
service or is otherwise causally related 
to service. 

2.  The veteran should be afforded a VA 
examination for the purpose of 
determining the nature, etiology and 
severity of the veteran's claimed chronic 
hay fever disability.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service medical 
records and post-service medical records; 
the medical history obtained from the 
veteran; the clinical evaluation; and any 
tests that are deemed necessary, the 
examiner should opine whether it is at 
least as likely as not (a 50 percent or 
greater probability) that a chronic hay 
fever disability was manifested during 
service or is otherwise causally related 
to service. 

3.  The veteran should be afforded a VA 
examination for the purpose of 
determining the nature, etiology and 
severity of the veteran's claimed left 
ankle disability.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service medical 
records and post-service medical records; 
the medical history obtained from the 
veteran; the clinical evaluation; and any 
tests that are deemed necessary, the 
examiner should opine whether it is at 
least as likely as not (a 50 percent or 
greater probability) that a chronic left 
disability was manifested during service 
or is otherwise causally related to 
service. 

4.  The RO should then review the claims 
file and determine if service connection 
is warranted for prostatitis, for hay 
fever, and for left ankle disability.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate  
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


